DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The information disclosure statement (IDS) submitted on 31 March 2021 was filed after the mailing date of the patent application on 09 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170366998 A1; hereinafter referred to as “Lee”) in view of Palm et al. (US 20160374069 A1; hereinafter referred to as “Palm”).
Regarding Claim 20, Lee discloses a system comprising: 
a base station (¶162-164 & Fig. 6, Lee discloses a base station 62); and 
a wireless device (¶162-164 & Fig. 6, Lee discloses a terminal (UE) 61) comprising: 
one or more processors (¶173 & Fig. 7, Lee discloses a terminal (UE) 61 comprising processor); and 
memory storing instructions that, when executed by the one or more processors (¶173-174 & Fig. 7, Lee discloses a terminal (UE) 61 comprising memory storing software for execution by the processor), cause the wireless device to: 
receive, based on the wireless device supporting the first number of CSI processes per bandwidth part, CSI configuration parameters (¶114 & ¶164 & ¶167 & Fig. 6 (S620), Lee discloses receiving, by the terminal supporting N simultaneous CCs or CSI processes, a CSI report request) indicating a second number of CSI processes for a first bandwidth part (¶164 & ¶167 & Fig. 6 (S620), Lee discloses that the CSI report request indicates a second number of CSI processes, M.  ¶113, Lee further discloses that the second number, M, may exceed the first number, N); and 
transmit CSI reports for the second number of CSI processes (¶165 & Fig. 6 (S640), Lee discloses transmitting, by the terminal, an aperiodic CSI report).
However, Lee does not disclose transmitting, by a wireless device, a plurality of capability messages for a plurality of bandwidth parts of a cell, the plurality of capability messages indicating that the wireless device supports a first number of channel state information (CSI) processes per bandwidth part of the cell, the plurality of bandwidth parts comprising a first bandwidth part.
Palm teaches transmitting, to the base station, a plurality of capability messages (¶39 & Fig. 3 (300), Palm teaches transmitting, by a wireless device to a network node, message comprising a plurality of UE capabilities.  Examiner correlates each portion of the message indicating the maximum capability of one or more radio features for each component carrier as a single capability message.  Examiner correlates the UE capabilities to "a plurality of capability messages") for a plurality of bandwidth parts of a cell (¶39 & Fig. 3 (300), Palm teaches UE capabilities corresponds to a plurality of component carriers.  ¶8-9 & Fig. 1, Palm further teaches that all component carriers associated to at least one cell provided by a network node 100.  Examiner correlate a component carrier to a "bandwidth part".  Examiner correlates the plurality of component carriers to "a plurality of bandwidth parts"), the ¶39 & Fig. 3 (300), Palm teaches each UE capability of the UE capabilities indicates a maximum limit for a supported number of CSI processes per component carrier), the plurality of bandwidth parts comprising a first bandwidth part (¶39 & Fig. 3 (300), Palm teaches the plurality of component carriers comprises at least one component carrier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by transmitting, by a wireless device, a plurality of capability messages for a plurality of bandwidth parts of a cell, the plurality of capability messages indicating that the wireless device supports a first number of channel state information (CSI) processes per bandwidth part of the cell, the plurality of bandwidth parts comprising a first bandwidth part as taught by Palm because the operation of the wireless device is improved by allowing the network node to utilize the full capabilities of the wireless device when configuring radio features while still respecting maximum capability limit per carrier and the total maximum capability limit (Palm, Abstract).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 20.
Regarding Claim 2, Lee discloses the method of claim 1.
Lee further discloses receiving configuration parameters of the plurality of bandwidth parts of the cell (¶114 & ¶164 & ¶167 & Fig. 6 (S620), Lee discloses receiving, by the terminal supporting N simultaneous CCs or CSI processes, a CSI report request).
Regarding Claim 6, Lee discloses the method of claim 1.
¶164 & ¶167 & Fig. 6 (S620), Lee discloses that the second number, M, may greater than or less than the first number, N).
Regarding Claim 7, Lee discloses the method of claim 1.
Lee further discloses the first number of CSI processes is a maximum number of channel state information processes (¶164-166 & Fig. 6 (S610), Lee discloses that the transmitted information comprises information indicating the maximum number of component carriers (CCs) or channel state information (CSI) processes for the CCs of a cell).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 20.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 7.
Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Palm in further view of Tang et al. (US 20200280423 A1; hereinafter referred to as “Tang”).
Regarding Claim 3, Lee in view of Palm discloses the method of claim 1.
However, Lee in view of Palm does not explicitly disclose receiving a downlink control information indicating switching from a second bandwidth part of the cell to the first bandwidth part as an active bandwidth part of the cell.
Tang teaches receiving a downlink control information (¶41 & 74 & ¶45 & ¶91 & Fig. 2 (104), Tang teaches reception, by a user equipment, of a downlink control information (DCI) comprising bandwidth part (BWP) activation information) indicating switching from a second ¶41 & 74 & ¶45 & ¶91 & Fig. 2 (104), Tang teaches the BWP activation information indicates to activate a second BWP and deactivate a first BWP where the second BWP and the second BWP are different).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Palm by receiving a downlink control information indicating switching from a second bandwidth part of the cell to the first bandwidth part as an active bandwidth part of the cell as taught by Tang because system processing efficiency is improved when sending a scheduling request (SR) even if the mapping relationship is invalid when the terminal switches the bandwidth part (Tang, ¶21).
Regarding Claim 5, Lee in view of Palm discloses the method of claim 1.
However, Lee in view of Palm does not explicitly disclose receiving a downlink control information indicating activation of the first bandwidth part.
Tang teaches receiving a downlink control information (¶41 & 74 & ¶45 & ¶91 & Fig. 2 (104), Tang teaches reception, by a user equipment, of a downlink control information (DCI) comprising bandwidth part (BWP) activation information) indicating activation of the first bandwidth part (¶41 & 74 & ¶45 & ¶91 & Fig. 2 (104), Tang teaches the BWP activation information indicates to activate a second BWP and deactivate a first BWP where the second BWP and the second BWP are different).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Palm by receiving a downlink control information indicating activation of the first bandwidth part as taught by Tang because system processing Tang, ¶21).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Palm in view of Tang in further view of Kwak et al. (US 20200228282 A1 using the filing date of 21 July 2017 corresponding to U.S. Provisional App. No. 62/535,251; hereinafter referred to as “Kwak”).
Regarding Claim 4, Lee in view of Palm in further view of Tang disclose the method of claim 3.
However, Lee in view of Palm in further view of Tang does not explicitly disclose the transmitting the CSI reports is based on the first bandwidth part being the active bandwidth part of the cell.
Kwak teaches the transmitting the CSI reports (¶176 | Application 62/535,251: Pgs. 10-11: Approach 2, Kwak teaches reporting, through transmission by the UE, of a CSI report) is based on the first bandwidth part being the active bandwidth part of the cell (¶176 | Application 62/535,251: Pgs. 10-11: Approach 2, Kwak teaches that the CSI report indicates the measured CSI-RS corresponding to an active bandwidth part).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Palm in further view of Tang by the transmitting the CSI reports is based on the first bandwidth part being the active bandwidth part of the cell as Kwak, ¶26).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Palm in further view of Zheng et al. (US 20190132080 A1; hereinafter referred to as “Zheng”).
Regarding Claim 8, Lee in view of Palm discloses the method of claim 1.
However, Lee in view of Palm does not explicitly disclose receiving an indication of uplink resources of an uplink control channel, wherein the channel state information is transmitted via the uplink control channel.
Zheng teaches receiving an indication of uplink resources of an uplink control channel (¶127 & Fig. 3 (S303), Zheng teaches receiving, by a terminal device from an access network device, uplink scheduling information comprising an uplink grant), wherein the channel state information is transmitted via the uplink control channel (¶163 & ¶166 & Fig. 3 (S303), Zheng teaches transmitting, by the terminal device to the access network device, channel state information (CSI) via the uplink resource on the Physical Uplink Control Channel (PUCCH)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Palm by receiving an indication of uplink resources of an uplink control channel, wherein the channel state information is transmitted via the uplink control channel as taught by Zheng because instructing the device to transmit specific uplink information, via UL grant, improves the transmission of uplink control information (Zheng, ¶7).

Zheng further teaches the uplink resources are configured on a primary cell (¶127 & Fig. 3 (S303), Zheng teaches a single access network device which would render the single access network device the primary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Palm in further view of Zheng by requiring that the uplink resources are configured on a primary cell as taught by Zheng because instructing the device to transmit specific uplink information, via UL grant, improves the transmission of uplink control information (Zheng, ¶7).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 10, Lee in view of Palm discloses the method of claim 1.
However, Lee does not explicitly discloses the channel state information is a periodic channel state information.
KSR teaches the channel state information is a periodic channel state information (KSR teaches that choosing periodic CSI from a finite number of identified, predictable solutions (periodic CSI, aperiodic CSI, and semi-persistent CSI) will result in a reasonable expectation of success and is "obvious to try").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the channel state information is a periodic KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474